J-S84036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

MUSTAFA C. THOMAS

                             Appellant                No. 2436 EDA 2014


                  Appeal from the PCRA Order August 14, 2014
     in the Court of Common Pleas of Philadelphia County Criminal Division
                     at No(s): No. CP-51-CR-0916841-1993

BEFORE: OLSON, SOLANO, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                           FILED JULY 25, 2017

        Appellant, Mustafa C. Thomas, appeals from the August 14, 2014

order dismissing, as untimely, his second petition filed under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.

        On May 24, 2017, Appellant filed a Petition To Remand To Trial Court

For Evidentiary Hearing Relating To Newly Discovered Evidence. Attached to

this petition is a letter dated May 18, 2017 from the Philadelphia District

Attorney’s Office, which encloses various documents and states: “If you

choose to seek a remand from the Superior Court to litigate claims that may

arise from the attached documents, the Commonwealth will not oppose that

request.”




*
    Former Justice specially assigned to the Superior Court.
J-S84036-16


     Based on this letter, Appellant requests that this Court remand this

case to the Philadelphia Court of Common Pleas for an evidentiary hearing

relating to newly discovered evidence.     In view of the District Attorney’s

letter, we agree that remand is proper.    Accordingly, we vacate the order

denying Appellant’s second PCRA petition and remand this case for further

proceedings.

     Order vacated.       Appellant’s Petition To Remand To Trial Court For

Evidentiary Hearing Relating To Newly Discovered Evidence granted. Case

remanded for further proceedings. Jurisdiction relinquished.

     Judge Solano joins the memorandum.

Judge Olson files a concurring memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/25/2017




                                     -2-